Citation Nr: 1452303	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back condition.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle.

4.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for ischemic heart disease due to herbicide exposure.

6.  Entitlement to service connection for kidney disease due to herbicide exposure and/or secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to an effective date earlier than August 30, 2007 for the grant of service connection for PTSD.

8.  Entitlement to a higher level of special monthly compensation (SMC) for loss of use of bilateral upper and lower extremities.

9.  Entitlement to an evaluation in excess of 50 percent for peripheral neuropathy of the right upper extremity.

10.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the left upper extremity.

11.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity.

12.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran  represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, August 2011, March 2010, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.

The issues of service connection for ischemic heart disease due to herbicide exposure, service connection for kidney disease due to herbicide exposure and/or secondary to service-connected diabetes mellitus, type II, an effective date earlier than August 30, 2007 for the grant of service connection for PTSD, a higher level of SMC for loss of use of bilateral upper and lower extremities, an evaluation in excess of 50 percent for peripheral neuropathy of the right upper extremity, an evaluation in excess of 40 percent for peripheral neuropathy of the left upper extremity, an evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity, and an evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of whether new and material evidence has been received to reopen service connection for a back condition, an evaluation in excess of 20 percent for diabetes mellitus, type II, an evaluation in excess of 20 percent for traumatic arthritis of the left ankle, and an evaluation in excess of 70 percent for PTSD.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for whether new and material evidence has been received to reopen service connection for a back condition have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran for an evaluation in excess of 20 percent for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran for an evaluation in excess of 20 percent for traumatic arthritis of the left ankle have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal by the Veteran for an evaluation in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In a May 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of whether new and material evidence has been received to reopen service connection for a back condition, an evaluation in excess of 20 percent for diabetes mellitus, type II, an evaluation in excess of 20 percent for traumatic arthritis of the left ankle, and an evaluation in excess of 70 percent for PTSD.  As he has withdrawn his appeal as to the stated issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

The appeal for whether new and material evidence has been received to reopen service connection for a back condition is dismissed.

The appeal for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, is dismissed.

The appeal for entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle is dismissed.

The appeal for entitlement to an evaluation in excess of 70 percent for PTSD is dismissed.


REMAND

In an October 2012 statement, the Veteran's representative reported the Veteran's request for a Board hearing (video conference) for the issues of service connection for a heart disorder and a kidney disorder.  In May 2014 statements, the Veteran's representative reported the Veteran's request for a Board hearing (vide conference or live, whichever becomes available first) for the issues of an earlier effective date for the grant of service connection for PTSD, a higher level of SMC for loss of use of bilateral upper and lower extremities, and increased evaluations for service-connected peripheral neuropathy of the right and left upper extremities and right and left lower extremities.

The Board finds there is a valid request for a BVA hearing, and it was timely received prior to the August 2014 certifications of the case to the Board.  See 38 C.F.R. §§ 20.700(a), 20.703 (2014).  Additionally, there has been no subsequent expression by the Veteran or his representative indicating that the Veteran did not desire a BVA hearing.  For these reasons, the Board finds that due process requires this case to be remanded to afford the Veteran a BVA hearing regarding the claims on appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should ask the Veteran and/or his representative to clarify whether he wants a BVA hearing conducted by video conference or in person at the RO in Providence, Rhode Island.  

Then, schedule the Veteran for a hearing before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


